Title: To George Washington from Major General William Heath, 3 November 1778
From: Heath, William
To: Washington, George


  
    Dear General
    Head Quarters Boston 3d Novr 1778.
  
  The last evening I received the honor of yours of the 27th Ulo and by the same Express a Letter from Governor Trumbull, representing that the Forrage on the road commonly traveled to Fish kill was nearly exhausted, and that the Troops of the Convention could not 
    
    
    
    be well supplied unless they took the rout of Waterbury and Danbury, or through the County of Berkshire into the State of New York. By the last mentioned rout the Troops will not go through any part of the State of Connecticutt and in particular the roads through the County of Berkshire are very bad, and, as I am informed, there are many disaffected on that rout, I think to send them on, agreeable to my first plan, to Enfield to be further directed by Governor Trumbull, as every preparation is made in this State for the Troops going that way, agreeable to your Excellency’s direction; and I do not see how an alteration of the rout can be made without creating embarrassments & delays.
I have made every necessary araingment until the troops quit this State, have sent an Officer from the Quarter Master General’s & Commissary General’s Departments to procure and furnish the necessary Supplies. But how is that to be done after the Troops leave this State? Your Excellency in your Letter of the 21st with which I was honored is pleased to mention the calling upon the different States on the rout for Escorts & Carriages, but no mention is therein made of Provisions from which I am at a loss to determine whether it was your intention that an Asst Qr Master Genl & Commissary should go through with the Troops, or whether those fixed in each State on the rout are to furnish the Supplies, as the Troops pass, or the Supreme Executive Authority of each State, with the Escort & Carriages, are to make all other necessary provision also. I have the honor to be with the greatest respect Your Excellency’s Most obedt Servant

  W. Heath

